DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 3/31/2021:
Claims 1, 6-13 and 15-21 are pending in the current application.  Claims 1, 8, 9, 19, and 20 have been amended, Claims 2-5 and 14 are cancelled.
The objection to Claims 8 and 9 are overcome in light of the amendment.
The objection to Claims 5, 15, and 17 are overcome in light of the amendment.  However, the indication of allowable subject matter is withdrawn because additional prior art has been identified and is applied below in a new rejection.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1, 7, 16, and 21 are rejected under 35 U.S.C. 103 as being obvious over Thaller US Patent 3,996,064.
Regarding Claims 1 and 16, and 21, Thaller discloses a redox flow battery (RFB) and a method for storing electricity comprising preparing said battery (meeting Claim 16), the redox flow battery 11 positioned between the positive electrolyte and the negative electrolyte, wherein the membrane is positioned to restrict and/or prevent the passage of the first and second metal ions therethrough, said membrane is positioned to extend the entirety between the positive and negative electrolytes (see Figs 1-3 which shows that the membrane 11 is held in the container beyond the lengths of the electrodes and electrolyte passages, meeting Claim 21) is configured to maintain ionic conductivity between the positive and negative electrolytes, and said membrane is configured to allow the passage of anions (chloride ions) and prevent the flow of cations since the membrane of Thaller is substantially impermeable to all ions except for chloride ions (see at least Figs 1-3;  col 2, lines 9-43; col 5, lines 44-55). The skilled artisan would understand that cerium and manganese used respectively in the anode and cathode (as described in the list below from Thaller) could meet the second ion being Ce4+ and the first ion being Mn, an ion of which has a higher reduction potential than Ti2+, and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

    PNG
    media_image1.png
    346
    694
    media_image1.png
    Greyscale

Regarding Claim 7, Thaller discloses that chloride anions are used for all of the metal salts in the positive and negative electrolytes (see above).
6.	Claims 6, 8-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thaller US Patent 3,996,064, as applied to Claim 1, and further in view of Dong US PG Publication 2016/0013506.
Regarding Claims 6 and 8-12, Thaller discloses the claimed redox flow battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety, including the claimed components of a positive electrolyte having a first metal ion, a negative electrolyte comprising a second metal ion, wherein the second metal is Ce4+ and the first metal ion has a reduction potential greater than or equal to that of Ti2+.  Thaller fails to specifically disclose that at least one of the positive and negative electrolytes is an acid. However, Dong discloses a redox flow battery having an anion exchange membrane and the same types of metal ions in the negative and positive electrolytes, and discloses that forming the metal ion solutions as electrolytes is preferably carried out as aqueous acid solutions containing sulfuric acid because this improves stability of metal ions, improves reactivity of active material ions, and improves solubility (see at least para 0088, 0110).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the positive and negative electrolytes of Thaller from an aqueous sulfuric acid solution because Dong teaches that this improves stability of metal ions, improves reactivity of active material ions, and improves solubility.  The skilled artisan would understand that the electrochemical stability and pKa of the acid is inherent to the material, and since sulfuric acid is the same as used in the instant invention, Claims 8-12 would be met.   Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding Claim 13, the skilled artisan would expect the battery of Thaller modified by Dong to have the claimed coulombic efficiency because of the same composition of electrolyte and structural  
Regarding Claim 17, Thaller discloses (as explained above) wherein the second metal is cerium and the first metal is at least e.g. manganese, but fails to specifically disclose that the first metal is titanium.  However, Dong discloses that the redox flow battery can advantageously have a mix of both manganese and titanium as the first metal (in the positive electrolyte), a combination that suppresses precipitation of Mn on the positive electrode (see at least paras 0098, 0102, 0111, and claims 1 and 3 of Dong).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include titanium as the first ion in the positive electrolyte of Thaller because Dong teaches that manganese and titanium together in a positive electrolyte suppress precipitation of Mn on the positive electrode.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thaller US Patent 3,996,064, as applied to Claim 1, and further in view of Fukuta US PG Publication 2010/0266928.
Regarding Claim 15, Thaller discloses the claimed redox flow battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety, including the claimed component of an ion exchange membrane that permits flow of chloride ions.  Thaller does not specifically disclose that the ion exchange membrane is a poly(etherketone).  However, Fukuta discloses an anion exchange membrane used in energy storage application that is a chloride type ion exchange membrane based on polyetherketone (see at least paras 0036, 0105).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a polyetherketone anion exchange membrane for the chloride-selective membrane of Thaller because Fukuta teaches that this material is effective for such an application and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
8.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thaller US Patent 3,996,064, as applied to Claim 1, and further in view of Clarke US PG Publication 2004/0202925.
Regarding Claims 18-20, Thaller discloses the claimed redox flow battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety, including the claimed components of a positive electrolyte having a first metal ion, a negative electrolyte comprising a second metal ion, wherein the second metal is Ce4+ and the first metal ion has a reduction potential greater than or equal to that of Ti2+, placing an ion exchange membrane between the two electrolytes, the membrane being configured to restrict and/or prevent the passage of the first metal ion and/or the second metal ion therethrough, the membrane being configured to maintain ionic conductivity between the positive and negative electrolytes, and the membrane being configured to allow passage of anions (chloride ions) and reduce or prevent the flow of cations.  Thaller fails to specifically disclose a method for storing electricity or generating an electrical current, the method comprising preparing a redox flow battery by preparing the positive electrolyte and negative electrolyte, placing the ion exchange membrane between the two electrolytes, and flowing the positive electrolyte and negative electrode at a flow rate along a surface of the ion exchange membrane thereby generating an electrical current.  However, Clarke discloses a redox flow battery and method of making said battery and method for storing electricity comprising preparing a positive electrolyte comprising a first metal ion, preparing a negative electrolyte comprising a second metal ion, placing and positioning an ion exchange membrane between the positive electrolyte and the negative electrolyte, e.g. separator 140A at least partially divides the respective anode and cathode compartments 120A/130A which each hold at least one positive and negative electrolyte unit, respectively (see Figs 1A-2, paras 0009-0011, 0021-0027, 0031-0037).  Clarke further recites the positive and negative electrolytes are pumped (flowed) into the anode and cathode compartments at specific flow rates from an 140 to generate current during discharge since ions are flowing through the membrane and the capacity (therefore current) of the battery is limited by the supply of anolyte and catholyte (see e.g. paras 0027, 0044, 0049-0061).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to prepare the redox flow battery of Thaller by preparing the positive electrolyte and negative electrolyte, placing the ion exchange membrane between the two electrolytes, and flowing the positive electrolyte and negative electrode at a flow rate along a surface of the ion exchange membrane thereby generating an electrical current because Clarke teaches that this is a successful way to provide a redox flow cell and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further, the skilled artisan would understand that to provide negative and positive electrolytes in the preparation of a redox flow cell, they would necessarily have to be prepared, whether this preparation happened at a manufacturing facility selling electrolyte solutions or by the person preparing the redox flow cell and that a redox flow cell can only function if the electrolytes flow along a surface of the ion exchange membrane, and if the electrolytes are flowing, they must have a flow rate.  All of these aspects are fundamental features of the redox flow cell generating current.
Response to Arguments
9.	Applicant's arguments with respect to the claims are moot because they apply to previous rejections.  New rejections are laid out in light of newly identified prior art.  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729